 
Exhibit 10.1

 
SIXTH AMENDMENT
TO THE
BIOSIG TECHNOLOGIES, INC. 2012 EQUITY INCENTIVE PLAN


This SIXTH AMENDMENT TO THE BIOSIG TECHNOLOGIES, INC. 2012 EQUITY INCENTIVE PLAN
(this “Amendment”), effective as of July 30, 2018, is made and entered into by
BioSig Technologies, Inc., a Delaware corporation (the “Company”). Terms used in
this Amendment with initial capital letters that are not otherwise defined
herein shall have the meanings ascribed to such terms in the BioSig
Technologies, Inc. 2012 Equity Incentive Plan (the “Plan”).


RECITALS


WHEREAS, Section 18 of the Plan provides that the Board of Directors of the
Company (the “Board”) may amend the Plan at any time; and


WHEREAS, the Board desires to amend the Plan to increase the number of shares of
Common Stock that may be delivered pursuant to Awards under the Plan by an
additional 3,500,000 shares.


NOW, THEREFORE, in accordance with Section 18 of the Plan, the Company hereby
amends the Plan as follows:


1.          Section 3(a) of the Plan is hereby amended by deleting said section
in its entirety and substituting in lieu thereof the following new Section 3(a):


(a) Stock Subject to the Plan. Subject to the provisions of Section 13 of the
Plan, the maximum aggregate number of Shares that may be subject to Awards and
sold under the Plan is 18,686,123 Shares, plus (i) any Shares that, as of the
date of stockholder approval of this Plan, have been reserved but not issued
pursuant to any awards granted under the BioSig Technologies, Inc. 2011
Long-Term Incentive Plan (the “2011 Plan”) and are not subject to any awards
granted thereunder, and (ii) any Shares subject to stock options or similar
awards granted under the 2011 Plan that expire or otherwise terminate without
having been exercised in full and Shares issued pursuant to awards granted under
the 2011 Plan that are forfeited to or repurchased by the Company, with the
maximum number of Shares to be added to the Plan pursuant to clauses (i) and
(ii) equal to 1,500,000 Shares. The Shares may be authorized but unissued, or
reacquired Common Stock.


2.          Except as expressly amended by this Amendment, the Plan shall
continue in full force and effect in accordance with the provisions thereof.


[Remainder of Page Intentionally Left Blank;
Signature Page Follows.]







--------------------------------------------------------------------------------





IN WITNESS THEREOF, the Company has caused this Amendment to be duly executed as
of the date first written above.










BIOSIG TECHNOLOGIES, INC.








By:                /s/ Kenneth L. Londoner 
Name:          Kenneth L. Londoner
Title:            Chairman of the Board of Directors



